DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0379833 to Hong et al. (hereinafter “Hong”) in view of US2018/0012759 to Smith et al. (hereinafter “Smith”) and in further view of Plasma Etching of ITO Thin Films Using CH4/H2 Gas Mixture Mohri et al 1990 Jpn. J. Appl. Phys. 29 L1932-1935 (hereinafter “Mohri”).
Regarding claim 1, Hong teaches a method for removing metal compounds such as metal oxides from a plasma processing chamber comprising the steps of introducing methane and hydrogen into the processing chamber [0036] and generating plasma [0040, and 0058]. In addition, Hong teaches that the cleaning process is performed at a temperature from about 10°C to 250°C [0048]. Furthermore, Hong teaches that the plasma processing chamber is substantially free of chlorine and that the cleaning process does not use chlorine-containing plasma [0053].
Hong does not teach that the method is for cleaning tin oxide from interior portions of a plasma processing chamber.
However, Smith teaches that tin oxide can be removed by a plasma formed between hydrogen and methane [0050]. 
When faced with the need for cleaning metal oxides such as tin oxide from the interior of a processing chamber, the skilled artisan would found obvious to perform the cleaning method disclosed by Hong with a reasonable expectation of success, since Smith teaches that tin oxide can be removed by a plasma formed between hydrogen and methane [0050], and Hong teaches a method for removing metal compounds such as metal oxides from a plasma processing chamber comprising the steps of introducing methane and hydrogen into the processing chamber [0036] and generating plasma [0040 and 0058]. 
Hong/Smith does not teach the step of maintaining the temperature greater than about 135°C within the processing chamber.
Mohri teaches a method for removing tin oxide with CH4/H2 plasma and that a temperature above 100°C increases the etching rate and promotes the desorption of products (page 1932-1934).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hong/Smith with the step of maintaining the temperature greater than about 135°C within the processing chamber with a reasonable expectation of success, since Hong teaches that the cleaning process is performed at a temperature from about 10°C to 250°C ([0048] of Hong), and Mohri teaches that a temperature above 100°C increases the etching rate of tin oxide with CH4/H2 plasma and promotes the desorption of products (page 1932-1934).

Regarding claim 3, Hong/Smith/Mohri does not explicitly teach the step of avoiding introducing one or more of the following chemistries into the processing chamber to avoid forming one or more volatile aluminum-halide byproducts, the chemistries including hydrochloric acid (HCI), bromide (Br), hydrobromic acid (HBr), boron trichloride (BCl2), hydrogen iodide (HI), and iodine (l2).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the cleaning method disclosed by Hong/Smith/Mohri without introducing the chemistries including hydrochloric acid (HCI), bromide (Br), hydrobromic acid (HBr), boron trichloride (BCl2), hydrogen iodide (HI), and iodine (l2), with a reasonable expectation of success, since Hong teaches that the plasma processing chamber is substantially free of chlorine and that the cleaning process does not use chlorine-containing plasma ([0053] of Hong) and do not require hydrochloric acid (HCI), bromide (Br), hydrobromic acid (HBr), boron trichloride (BCl2), hydrogen iodide (HI), and iodine (l2) ([0036-0039] of Hong).

Claims 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0379833 to Hong et al. (hereinafter “Hong”) in view of US2018/0012759 to Smith et al. (hereinafter “Smith”) and Plasma Etching of ITO Thin Films Using CH4/H2 Gas Mixture Mohri et al 1990 Jpn. J. Appl. Phys. 29 L1932-1935 (hereinafter “Mohri”), and in further view of US 6,528,427 to Chebi et al. (hereinafter “Chebi”).
Regarding claim 2, Hong/Smith/Mohri does not teach that the interior of the plasma processing chamber comprises at least one material including materials of aluminum and anodized aluminum. 
However, it was known in the art that the interior of a plasma processing chamber can comprise a material such as aluminum. For example, Chebi teaches that a plasma processing chamber can have its interior walls formed of any suitable material such as anodized aluminum (column 5, lines 6-8).
When faced with the need for cleaning a processing chamber, wherein the interior of the plasma processing chamber comprises aluminum, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the method disclosed by Hong/Smith/Mohri with a reasonable expectation of success, since Hong teaches that the method is effective for cleaning metallic residues from a plasma processing chamber in general ([0030] of Hong), and Chebi teaches that a plasma processing chamber can have its interior walls formed of any suitable material such as anodized aluminum (column 5, lines 6-8 of Chebi).

Regarding claims 4 and 6, Hong teaches a method for removing metal compounds such as metal oxides from a plasma processing chamber comprising the steps of introducing methane and hydrogen into the processing chamber [0036] and generating plasma [0040 and 0058]. In addition, Hong teaches that the cleaning process is performed at a temperature from about 10°C to 250°C [0048]. Furthermore, Hong teaches that the plasma processing chamber is substantially free of chlorine and that the cleaning process does not use chlorine-containing plasma [0053].
Hong does not teach that the method is for cleaning tin oxide from interior portions of a plasma processing chamber.
However, Smith teaches that tin oxide can be removed by a plasma formed between hydrogen and methane [0050]. 
When faced with the need for cleaning metal oxides such as tin oxide from the interior of a processing chamber, the skilled artisan would found obvious to perform the cleaning method disclosed by Hong with a reasonable expectation of success, since Smith teaches that tin oxide can be removed by a plasma formed between hydrogen and methane [0050], and Hong teaches a method for removing metal compounds such as metal oxides from a plasma processing chamber comprising the steps of introducing methane and hydrogen into the processing chamber [0036] and generating plasma [0040, and 0058]. 
Hong/Smith does not teach the step of maintaining the temperature greater than about 135°C within the processing chamber.
Mohri teaches a method for removing tin oxide with CH4/H2 plasma and that a temperature above 100°C increases the etching rate and promotes the desorption of products (page 1932-1934).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hong/Smith with the step of maintaining the temperature greater than about 135°C within the processing chamber with a reasonable expectation of success, since Hong teaches that the cleaning process is performed at a temperature from about 10°C to 250°C ([0048] of Hong), and Mohri teaches that a temperature above 100°C increases the etching rate of tin oxide with CH4/H2 plasma and promotes the desorption of products (page 1932-1934).
Hong/Smith/Mohri does not teach that the interior of the plasma processing chamber comprises at least one material including materials of aluminum and anodized aluminum.
However, it was known in the art that the interior of a plasma processing chamber can comprise a material such as aluminum. For example, Chebi teaches that a plasma processing chamber can have its interior walls formed of any suitable material such as anodized aluminum (column 5, lines 6-8).
When faced with the need for cleaning a processing chamber, wherein the interior of the plasma processing chamber comprises aluminum, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the method disclosed by Hong/Smith/Mohri with a reasonable expectation of success, since Hong teaches that the method is effective for cleaning metallic residues from a plasma processing chamber in general ([0030] of Hong), and Chebi teaches that a plasma processing chamber can have its interior walls formed of any suitable material such as anodized aluminum (column 5, lines 6-8 of Chebi).comprises   

Regarding claim 5, Hong/Smith/Mohri/Chebi does not explicitly teach the step of avoiding introducing one or more of the following chemistries into the processing chamber to avoid forming one or more volatile aluminum-halide byproducts, the chemistries including hydrochloric acid (HCI), bromide (Br), hydrobromic acid (HBr), boron trichloride (BCl2), hydrogen iodide (HI), and iodine (l2).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the cleaning method disclosed by Hong/Smith/Mohri without introducing the chemistries including hydrochloric acid (HCI), bromide (Br), hydrobromic acid (HBr), boron trichloride (BCl2), hydrogen iodide (HI), and iodine (l2), with a reasonable expectation of success, since Hong teaches that the plasma processing chamber is substantially free of chlorine and that the cleaning process does not use chlorine-containing plasma ([0053] of Hong) and do not require hydrochloric acid (HCI), bromide (Br), hydrobromic acid (HBr), boron trichloride (BCl2), hydrogen iodide (HI), and iodine (l2) ([0036-0039] of Hong).

Regarding claims 7 and 8, Hong further teaches that during plasma etching silicon-containing residues are formed in the plasma processing chamber from the dielectric layer, which is made of a dielectric material such as silicon oxide [0022 and 0065] and the step of generating a fluorine-containing plasma to react and remove the silicon-containing residues [0072-0074]. 
Hong/Smith/Mohri/Chebi does not explicitly teach that the silicon-containing residue comprises SiO2.
However, since Hong teaches that during plasma etching silicon-containing residues are formed in the plasma processing chamber from the dielectric layer, which is made of a dielectric material such as silicon oxide [0022 and 0065] and the step of generating a fluorine-containing plasma to react and remove the silicon-containing residues [0072-0074], it would be reasonably expected that silicon-containing residues such as SiO2 will be present in the plasma processing chamber and etched as instantly claimed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,840,082 to Singhal et al. (hereinafter “‘082”).
Although the claims at issue are not identical, they are not patentably distinct from each other because US’082 claims a similar method of cleaning tin oxide from a processing chamber comprising the steps of introducing a hydrocarbon gas and hydrogen gas into the plasma processing chamber, and maintaining the temperature greater than about 135°C within the processing chamber.
Claim 3 does not teach that the hydrocarbon gas is methane.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use methane as the hydrocarbon gas with a reasonable expectation of success, since methane is a hydrocarbon.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,840,082 to Singhal et al. (hereinafter “‘082”) in view of Plasma Etching of ITO Thin Films Using CH4/H2 Gas Mixture Mohri et al 1990 Jpn. J. Appl. Phys. 29 L1932-1935 (hereinafter “Mohri”).
Although the claims at issue are not identical, they are not patentably distinct from each other because US’082 claims a similar method of cleaning tin oxide from a processing chamber comprising the step of introducing a hydrocarbon gas and hydrogen gas into the plasma processing chamber.  
Claim 1 does not teach that the hydrocarbon gas is methane and the step of maintaining the temperature greater than about 135°C within the processing chamber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use methane as the hydrocarbon gas with a reasonable expectation of success, since methane is a hydrocarbon.
Mohri teaches a method for removing tin oxide with CH4/H2 plasma and that a temperature above 100°C increases the etching rate and promotes the desorption of products (page 1932-1934).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teaching of Mohri to maintain the temperature greater than about 135°C within the processing chamber as taught by Mohri, since Mohri teaches that a temperature above 100°C increases the etching rate of tin oxide with CH4/H2 plasma and promotes the desorption of products (page 1932-1934). 

Claim 11 does not teach the step of maintaining the temperature greater than about 135°C within the processing chamber.
Mohri teaches a method for removing tin oxide with CH4/H2 plasma and that a temperature above 100°C increases the etching rate and promotes the desorption of products (page 1932-1934).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teaching of Mohri to maintain the temperature greater than about 135°C within the processing chamber as taught by Mohri, since Mohri teaches that a temperature above 100°C increases the etching rate of tin oxide with CH4/H2 plasma and promotes the desorption of products (page 1932-1934). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714